        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

K. SCOTT STOKES,                      )
                                      )
      Plaintiff,                      )
                                      )       CIVIL ACTION
v.                                    )
                                      )       FILE No. _____________________
ALLIANCE REALTY GA, LLC,              )
                                      )
      Defendant.                      )

                                  COMPLAINT

      COMES NOW, K. SCOTT STOKES, by and through the undersigned

counsel, and files this, his Complaint against Defendant ALLIANCE REALTY

GA, LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                          1
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 2 of 13




of Georgia, Atlanta Division.

                                      PARTIES

      3.     Plaintiff K. SCOTT STOKES (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Roswell,

Georgia (Fulton County).

      4.     Plaintiff is quadriplegic and is disabled as defined by the ADA.

      5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and pinching.

      6.     Plaintiff cannot walk and uses a wheelchair for mobility purposes.

      7.     Defendant ALLIANCE REALTY GA, LLC (hereinafter “Defendant”)

is a Delaware limited liability company that transacts business in the state of

Georgia and within this judicial district.

      8.     Defendant may be properly served with process via its registered

agent for service, to wit: Karl F. Jaegar, 3060 Peachtree Road, N.W., Suite 425,

Atlanta, Georgia 30305.

                           FACTUAL ALLEGATIONS

      9.     On multiple occasions, including, but not limited to March 15, 2021,

Plaintiff was a customer at “IHOP,” a business located at 10686 Alpharetta


                                             2
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 3 of 13




Highway, Roswell, Georgia 30076.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives approximately three (3) miles from the Facility and

Property.

      12.    Plaintiff’s access to the business located at 10686 Alpharetta

Highway, Roswell, Georgia 30076 (Fulton County Property Appraiser’s parcel

number 12 208004850529), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods


                                          3
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 4 of 13




and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

                                           4
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 5 of 13




      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.


                                          5
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 6 of 13




      27.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.


                                           6
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 7 of 13




      30.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     The total number of accessible parking spaces on the Property

              is inadequate, in violation of section 208.2 of the 2010 ADAAG

              standards.

      (ii)    The accessible parking spaces on the Property are not located

              on the shortest accessible route from the accessible parking

              space(s) to the accessible entrances of the Facility, in violation

              of section 208.3.1 of the 2010 ADAAG standards.

      (iii)   The accessible parking spaces on the Property are missing

              proper identification signage, in violation of section 502.6 of

              the 2010 ADAAG standards.

      (iv)    The walking surfaces of the accessible route on the Property

              that leads from the accessible parking spaces to the entrance of

              the Facility have a slope in excess of 1:20 (one to twenty), in


                                           7
  Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 8 of 13




       violation of section 403.3 of the 2010 ADAAG standards.

(v)    The above-described accessible route also has a total vertical

       rise greater than 6” (six inches), but does not have handrails

       complying with section 505 of the 2010 ADAAG standards, in

       violation of section 405.8 of the 2010 ADAAG standards, and a

       total vertical rise in excess of 30” (thirty inches) with no

       intermittent landings, in violation of section 405.6 of the 2010

       ADAAG standards.

(vi)   Further, the above-described accessible route on the Property

       has broken pavement and gaps in the pavement resulting in

       vertical rises in excess of ¼” (one quarter inch) in height, in

       violation of section 403.2 of the 2010 ADAAG standards.

(b)    INTERIOR ELEMENTS:

(i)    The doors to the restrooms in the Facility require an opening

       force in excess of 5 lbs (five pounds), in violation of section

       404.2.9 of the 2010 ADAAG standards.

(ii)   The restrooms in the Facility have sinks that do not provide for

       adequate knee and toe clearance thereunder, in violation of

       section 606.2 of the 2010 ADAAG standards.


                                   8
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 9 of 13




      (iii)   There is inadequate clear turning space in the accessible toilet

              stalls in the restrooms in the Facility, in violation of section

              603.2.1 of the 2010 ADAAG standards.

      (iv)    There are no rear grab bars adjacent to the commodes in the

              restrooms in the Facility, in violation of section 604.5 of the

              2010 ADAAG standards.

      (v)     The accessible toilet stall doors in the restrooms in the Facility

              are not self-closing, in violation of section 604.8.2.2 of the

              2010 ADAAG standards.

      (vi)    The height of the coat hooks located in the restroom stalls in the

              restrooms in the Facility are above 48” (forty-eight inches)

              from the finished floor, in violation of section 308.2.1 of the

              2010 ADAAG standards.

      31.     Without limitation, the above-described violations of the ADAAG

made it extremely difficult for Plaintiff to travel upon the accessible route on the

Property leading from the accessible parking spaces to the entrance of the Facility,

and rendered the restroom inaccessible to Plaintiff.

      32.     The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the


                                           9
       Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 10 of 13




Facility and Property.

      33.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be


                                         10
       Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 11 of 13




modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Defendant in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing its discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the


                                          11
 Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 12 of 13




      physical barriers to access and (ii) alter the subject Facility and

      Property to make them readily accessible to, and useable by,

      individuals with disabilities to the extent required by the ADA;

(d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

      litigation expenses and costs; and

(e)   That the Court grant such further relief as deemed just and equitable

      in light of the circumstances.

                                Dated: March 29, 2021.

                                Respectfully submitted,

                                /s/Craig J. Ehrlich
                                Craig J. Ehrlich
                                Georgia Bar No. 242240
                                The Law Office of Craig J. Ehrlich, LLC
                                1123 Zonolite Road, N.E., Suite 7-B
                                Atlanta, Georgia 30306
                                Tel: (404) 365-4460
                                Fax: (855) 415-2480
                                craig@ehrlichlawoffice.com




                                  12
        Case 1:21-cv-01266-SCJ Document 1 Filed 03/29/21 Page 13 of 13




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      13
